UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:5/31 Date of reporting period: 2/28/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 28, 2010(Unaudited) DWS Climate Change Fund Shares Value ($) Common Stocks 95.3% Austria 0.5% Oesterreichische Elektrizitaetswirtschafts AG (Verbund) "A"(Cost $713,623) Belgium 0.5% Hansen Transmissions*(Cost $362,807) Canada 4.9% Agrium, Inc. Canadian National Railway Co. Canadian Solar, Inc.* MagIndustries Corp.* (a) Potash Corp. of Saskatchewan, Inc. Ruggedcom, Inc.* Viterra, Inc.* (Cost $3,262,625) Chile 0.5% Sociedad Quimica y Minera de Chile SA (ADR)(Cost $338,817) China 5.3% A-Power Energy Generation Systems Ltd.* (b) BYD Co., Ltd. “H”* (b) China Longyuan Power Group Corp. “H”* Duoyuan Global Water, Inc. (ADR)* JA Solar Holdings Co., Ltd. (ADR)* (b) Shenzhen Dongjiang Environmental Co., Ltd. “H”* SmartHeat, Inc.* Suntech Power Holdings Co., Ltd. (ADR)* (b) Trina Solar Ltd. (ADR)* Yingli Green Energy Holding Co., Ltd. (ADR)* (b) (Cost $3,808,960) Denmark 2.7% Rockwool International AS “B” Vestas Wind Systems AS* (Cost $2,348,248) France 4.7% Alstom SA Compagnie de Saint-Gobain GDF Suez Nexans SA Saft Groupe SA (Cost $3,116,240) Germany 4.5% Dialog Semiconductor PLC* (b) E.ON AG SGL Carbon SE* SMA Solar Technology AG Solar Millennium AG* Solarworld AG (b) Vossloh AG Wacker Chemie AG (Cost $3,369,237) Greece 0.5% Terna Energy SA(Cost $601,962) Hong Kong 2.9% Coslight Technology International Group Ltd. Guangdong Investment Ltd. Tianneng Power International Ltd. Wasion Group Holdings Ltd. (c) (Cost $2,105,091) Ireland 0.9% Kerry Group PLC “A” Kingspan Group PLC* (Cost $571,325) Japan 7.7% Asahi Kasei Corp. Citizen Holdings Co., Ltd. Dowa Holdings Co., Ltd. East Japan Railway Co. Nitto Denko Corp. Stella Chemifa Corp. (b) Ube Industries Ltd. Yaskawa Electric Corp. (Cost $5,193,342) Korea 0.7% Seoul Semiconductor Co., Ltd.(Cost $670,307) Netherlands 2.8% Ballast Nedam NV (CVA) Imtech NV Koninklijke Boskalis Westminster NV Wavin NV (Cost $2,322,498) Norway 1.6% Yara International ASA(Cost $891,535) Portugal 0.4% EDP – Energias de Portugal SA(Cost $359,556) Russia 0.5% Uralkali (GDR) (REG S)*(Cost $414,187) Spain 3.4% EDP Renovaveis SA* Gamesa Corp. Tecnologica SA Iberdrola Renovables SA (Cost $3,626,344) Switzerland 3.0% ABB Ltd. (Registered)* BKW FMB Energie AG Bucher Industries AG (Registered) Sulzer AG (Registered) (Cost $2,309,679) United Kingdom 3.7% AMEC PLC Rotork PLC RPS Group PLC SIG PLC* (Cost $3,698,869) United States 43.6% AGCO Corp.* Altair Nanotechnologies, Inc.* American Superconductor Corp.* (b) BorgWarner, Inc.* Bunge Ltd. Calgon Carbon Corp.* Capstone Turbine Corp.* CLARCOR, Inc. Comverge, Inc.* Cooper Industries PLC Covanta Holding Corp.* Cree, Inc.* Emerson Electric Co. Energy Recovery, Inc.* (b) EnerNOC, Inc.* EnerSys* Exelon Corp. First Solar, Inc.* (b) FMC Corp. FPL Group, Inc. Fuel Tech, Inc.* FuelCell Energy, Inc.* (b) General Cable Corp.* General Electric Co. Hain Celestial Group, Inc.* ITC Holdings Corp. Itron, Inc.* Jinpan International Ltd. Johnson Controls, Inc. Layne Christensen Co.* Maxwell Technologies, Inc.* Mueller Water Products, Inc. “A” MYR Group, Inc.* Northwest Pipe Co.* PG&E Corp. Plum Creek Timber Co., Inc. (REIT) Power Integrations, Inc. Quanta Services, Inc.* Rayonier, Inc. (REIT) SunPower Corp. “B”* Tetra Tech, Inc.* The Mosaic Co. United Technologies Corp. Waste Management, Inc. Weyerhaeuser Co. (Cost $31,039,322) Total Common Stocks (Cost $71,124,574) Participatory Note 0.4% India Mahindra & Mahindra Ltd. (issuer Merrill Lynch International & Co.), Expiration Date 5/3/2011*(Cost $296,884) Securities Lending Collateral 7.4% Daily Assets Fund Institutional, 0.18% (d) (e)(Cost $5,242,643) Cash Equivalents 3.2% Central Cash Management Fund, 0.21% (d) (Cost $2,258,739) % of Net Assets Value ($) Total Investment Portfolio (Cost $78,922,840) † Other Assets and Liabilities, Net Net Assets For information on the Fund’s policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund’s most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $86,849,972. At February 28, 2010, net unrealized depreciation for all securities based on tax cost was $11,666,815. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $4,918,942 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $16,585,757. (a) Security is listed in country of domicile.Significant business activities of company are in the Republic of the Congo. (b) All or a portion of these securities were on loan.The value of all securities loaned at February 28, 2010 amounted to $4,934,117 which is 7.0% of net assets. (c) Security is listed in country of domicile.Significant business activities of company are in China. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CVA: Certificaten Van Aandelen GDR: Global Depositary Receipt REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, US persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust At February 28, 2010 the DWS Climate Change Fund had the following sector diversification: Sector Market Value ($) As a % of Common Stocks & Participatory Note Industrials 55.7 % Materials 12.3 % Information Technology 11.9 % Utilities 9.8 % Consumer Staples 4.5 % Consumer Discretionary 2.7 % Financials 2.3 % Energy 0.8 % Total 100.0 % Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Austria $— $— Belgium — — Canada — — Chile — — China — Denmark — — France — — Germany — — Greece — — Hong Kong — — Ireland — — Japan — — Korea — — Netherlands — — Norway — — Portugal — — Russia — — Spain — — Switzerland — — United Kingdom — — United States — — Participatory Note — — Short-Term Investments(f) — — Total $— (f) See Investment Portfolio for additional detailed categorizations. ITEM 2. CONTROLS AND PROCEDURES (a)The Chief Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on the evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b)There have been no changes in the registrant’s internal control over financial reporting that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal controls over financial reporting. ITEM 3. EXHIBITS Certification pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 (17 CFR 270.30a-2(a)) is filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: DWS Climate Change Fund, a series of DWS Securities Trust By: /s/Michael G. Clark Michael G. Clark President Date: April 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Registrant: DWS Climate Change Fund, a series of DWS Securities Trust By: /s/Michael G. Clark Michael G. Clark President Date: April 23, 2010 By: /s/Paul Schubert Paul Schubert Chief Financial Officer and Treasurer Date: April 23, 2010
